Citation Nr: 0530784	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder (to 
include basal cell carcinoma, squamous cell carcinoma, 
cellulitis, and seborrheic keratosis) claimed as due to 
herbicide agents used in Vietnam.

2.  Entitlement to service connection for an intestinal 
disorder (to include adenocarcinoma of the colon and colon 
polyps) claimed as due to herbicide agents used in Vietnam.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to an initial rating greater than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for PTSD with depression and denied entitlement to service 
connection for colon cancer and a skin disorder due to 
exposure to herbicides.  Entitlement to an increased rating 
for bilateral hearing loss was also denied.

A hearing was held before the undersigned Veterans Law Judge 
in July 2005.  The veteran has raised the issues of service 
connection for tinnitus, and for cerebrovascular accident 
secondary to electroconvulsive therapy for his service-
connected psychiatric disorder.  These issues are referred to 
the RO for appropriate consideration.  

The issue of a compensable rating for bilateral hearing loss 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Skin disorders, colon polyps, and colon cancer were first 
manifested many years after service and are not related to 
inservice exposure to Agent Orange or to military service.

2.  The veteran's psychiatric disorder is manifested by 
serious symptoms more nearly approximating total occupational 
impairment.  


CONCLUSIONS OF LAW

1.  A skin disorder was neither incurred nor aggravated in 
active service, and skin cancer and chloracne may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2004).

2.  An intestinal disorder was neither incurred nor 
aggravated in active service, and colon cancer may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), (e) (2004).

3.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002, June 2004, and April 2005.  The content of the notice 
in April 2005, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in May 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations and a personal 
hearing.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Service connection for intestinal and skin disorders

The service medical records do not reflect any complaints, 
findings, or diagnoses related to skin or intestinal 
disorders.

Post-service military hospital records show that in April 
1993, a barium enema revealed adenocarcinoma of the colon.  
The veteran underwent lower anterior abdominal resection that 
month.  

Post-service military hospital, VA, and private treatment 
records relate that the veteran had colon polyps removed in 
June 1993, April 2000, March 2002, and June 2003.

Post-service military hospital records dated in December 1994 
show that a 1-centimeter (cm.) basal cell carcinoma was 
excised from the right temporal area.  In April 1995, a 
1.5-cm. squamous cell carcinoma was excised from the right 
temporal area. 

VA examinations were conducted in July 2002.  The veteran 
reported a history of skin cancer of unknown type removed by 
his private physician many years previously.  On examination, 
he was extremely sun tanned.  He had multiple stuck-on 
pedunculated papules on his scalp, face, neck, and upper 
extremities.  In reporting the diagnosis the examiner noted 
that he did not have any early skin cancers.  There was 
seborrheic keratosis.

On the intestinal portion of the examination, the veteran 
reported his medical history.  The examination was considered 
unremarkable.  The diagnoses included postoperative colon 
carcinoma with history of herbicide exposure.  

The record contains VA outpatient records that date between 
1996 and 2004.  These records mostly pertain to his 
psychiatric disorders.  For the most part, when he was 
examined his skin was considered normal.  In September 2003, 
the veteran reported a rash that developed the day before.  
There was an area 6-8 centimeters in diameter.  The diagnosis 
was cellulitis.  He was prescribed Keflex and told to return 
if symptoms persisted.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders, such as malignant 
tumors of the skin or colon, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his 
disabilities are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

Regarding his Agent Orange claims, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He had service in Vietnam from June 18, 1967 to July 
17, 1968, and January 24, 1970 to November 26, 1970.  He 
reports that he was exposed to Agent Orange during his 
service in Vietnam.  

Significantly, however, adenocarcinomas, colon polyps, basal 
cell carcinoma, squamous cell carcinoma, cellulitis and 
seborrheic keratosis, are not on the list of the presumptive 
diseases as set forth above, and were not manifested until 
many years after service.  Accordingly, the Board concludes 
that the claims for service connection may not be granted via 
the Agent Orange presumption or the chronic disease 
presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).  

While there is no current evidence of skin or colon cancer, 
the Board is cognizant of the fact that basal cell and 
squamous cell carcinomas were excised in 1994 and 1995.  An 
adenocarcinoma was removed from the colon in 1993.  
Nevertheless, the first competent medical evidence of 
adenocarcinomas, colon polyps, basal cell carcinoma, squamous 
cell carcinoma, cellulitis, and seborrheic keratosis was many 
years after service.  This delay is evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The Board notes 
that the record does not contain any medical opinion which 
relates these disorders to the veteran's military service.  
The only opinion of record that relates the current disorders 
to service is that of the veteran.  As a layperson, however, 
he does not have the medical expertise to conclude that there 
is an etiological relationship between his skin disorders and 
military service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that adenocarcinoma of the 
colon, colon polyps, basal cell carcinoma, squamous cell 
carcinoma, cellulitis, or seborrheic keratosis are of service 
origin; were manifested within a year after service; or are 
related to service.  

Assignment of a higher evaluation for PTSD

A VA psychiatric examination was conducted in July 2002.  The 
veteran reported his medical and military history.  He 
indicated that his life was miserable.  He had no energy and 
was depressed.  He reported combat nightmares.  He denied 
intrusive thoughts.  He reported startle response and social 
isolation.  He indicated that he avoided war movies and it 
bothered him to see any "Oriental."  He described inservice 
stressors.  He indicated that he had been married for 40 
years and his spouse slept in a different bedroom.  He had 
not worked since October 2001 when he started experiencing 
lightheadedness.  During the day he mostly sat around the 
house.  At times, he engaged in some gardening.  He did 
little socializing, but occasionally visited his nephew.  

On examination, it was noted that he was casually groomed and 
conversed easily.  He was fully cooperative.  His speech was 
normal in regard to rate and rhythm.  He appeared dysphoric 
and his eye contact was limited.  His predominant mood was 
one of marked depression and his affect was appropriate to 
content.  His thought processes and associations were logical 
and tight.  There was no confusion or gross impairment in 
memory.  He was oriented in all spheres.  Hallucinations were 
not complained of and no delusions were noted.  His insight 
and judgment were adequate.  He denied any homicidal or 
suicidal ideation.  The examiner commented that it was 
difficult to determine the relationship between the veteran's 
depression and PTSD.  The examiner commented that there 
appeared to be an excess between his PTSD symptomatology and 
his reported stressor.  However, he seemed to be preoccupied 
with depression and did not dwell on his PTSD.  The diagnoses 
included PTSD and depressive disorder.  The Global Assessment 
of Functioning (GAF) score was 43.

The record contains an August 2002 disability determination 
examination from the Social Security Administration (SSA).  
The veteran reported his medical history and symptoms.  He 
reported that he was taking Prozac daily.  His symptoms 
included depression, difficulty accomplishing daily tasks, 
difficulty concentrating, sleep impairment, social isolation, 
decreased libido, low energy, and a short attention span.  

On examination, he was friendly and cooperative.  There was 
no evidence of psychotic symptoms.  His stream of mental 
activity was logical, sequential, and organized.  He was 
oriented in all spheres.  The diagnosis was major 
depression-chronic, recurrent with anxiety features.  His GAF 
score was 50.  Disability benefits were ultimately granted, 
in large part on the basis of the veteran's history of major 
depression.

Service connection was granted for PTSD with depression in an 
August 2002 rating action.  A 30 percent evaluation was 
assigned effective in March 2002.

The record contains numerous VA outpatient records that date 
between 2001 and 2004.  These records show that the veteran 
is receiving regular psychiatric medical care for his 
depression and PTSD.  In November 2002, the veteran reported 
increased symptoms.  His medication was adjusted; however, 
his bouts of depression increased in severity.  In December 
2002, he reported that he saw a television show concerning 
electroconvulsive therapy (ECT).  He indicated that his 
depression had increased to a point where he wanted to 
undertake ECT.  ECT was initiated in May 2003 and since this 
time the veteran has received maintenance ECT on numerous 
occasions.  His GAF scores have ranged from 21 to 61.  

The veteran and his spouse presented testimony at personal 
hearing held in July 2005.  The veteran and spouse reported 
his symptoms, which included lack of energy, social 
isolation, crying spells, and increased irritability.  He 
reported that ECT was discontinued due to a cerebrovascular 
accident (CVA).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 20 to 30 contemplates serious symptoms such as being 
in some danger of hurting himself (e.g., suicidal attempts 
without clear expectation of death, frequently violent, manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g. smears feces) or gross impairment in 
communications (e.g., largely incoherent or mute).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In regard to industrial impairment, it has been noted that 
the veteran is currently unemployed.  In recounting his 
symptoms, the veteran did not indicate problems involving 
routine behavior, self-care, or conversation.  There were no 
manifestations of disorientation.  The examiners indicated 
that the veteran was oriented to time, place, person, and 
situation.  His memory and concentration were considered 
intact.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He was unable to sleep well and intrusive thoughts of Vietnam 
still occurred.  He is socially isolated.  He had recurrent 
bouts of depression accompanied by wishes of being dead.  
However, he has not had the impulse or plans to harm himself.    

The GAF scores assigned over the relevant period have ranged 
from 21 to 61, with most in the 30-40 range.  GAF scores are 
not controlling, but must be accounted for as they represent 
the assessment of trained medical observers.  Scores such as 
the veteran's show serious social and occupational 
impairment, "unable to keep a job."  The Board finds that 
the overall picture more nearly approximates the criteria 
("total occupational and social impairment") for a 100 
percent rating.  The preponderance of the evidence favors the 
veteran's claim, and the benefit sought on appeal is granted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder (to include basal cell 
carcinoma, squamous cell carcinoma, cellulitis, and 
seborrheic keratosis) claimed as due to herbicide agents used 
in Vietnam is denied.

Service connection for an intestinal disorder (to include 
adenocarcinoma of the colon and colon polyps) claimed as due 
to herbicide agents used in Vietnam is denied.

A 100 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.  


REMAND

The veteran has not undergone a VA audiologic examination 
since 2002.  He underwent a left stapedotomy in June 2004.  
At the personal hearing, the veteran indicated that his 
hearing loss disability had increased in severity since 2002.  
The duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Wilson (Lawrence) v. Derwinski, 2 Vet. App. 
16, 21 (1991); and Parker v. Derwinski, 1 Vet. App. 522, 526 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of his claim.

The case is REMANDED to the RO for the following development:

1.  The RO should arrange for a VA 
examination to determine the extent of 
the veteran's hearing loss.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the 
examination report.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


